Citation Nr: 0315955	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
seronegative spondylarthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

On November 9, 2000, while this case was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  The United States Court of Veterans 
Appeals has interpreted the VCAA as requiring that VA provide 
claimants with specific notice of the evidence needed to 
substantiate their claims, and with notice of the evidence 
they are responsible for obtaining and what evidence VA is 
responsible for obtaining.  Quartuccio v. Principi, 16 Vet 
App 183 (2002).

In a January 2003 supplemental statement of the case, the RO 
provided the veteran with the relevant provisions of the 
VCAA.  However, VA has not yet provided the veteran with the 
notice required by Quartuccio.

Accordingly, this case is remanded for the following:

The RO should issue the veteran and his 
representative a VCAA notice letter with 
regard to his claim for a rating in 
excess of 40 percent for seronegative 
spondylarthritis.
		
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

